DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 08/30/2021. Claims 1, 9, 13 and 18 are amended. Claims 2-4, 10-11, 14-15 and 19-21 are canceled. Claims 1, 5-9, 12-13 and 16-18 remain pending in the application.

Response to Arguments
The Applicant argues (see pages 6-9) that there is no provisioning application coupled to a tenant resource manager (which, in turn, is coupled between an on-demand service instance creator and a cloud platform) as is now recited in claim 1. Nor is such an arrangement obvious in view of the references and that Applicants note that while Shedigumme may arguably disclose an on-premises system of a first tenant (e.g., at paragraph [0013 ]), it does not disclose an integration service to be consumed that is associated with another cloud computing environment as is now recited in claim 18. 
In response to the Applicant’s argument, the rejection of claims 1 and 18 under 35 U.S.C. 102(a)(2) has been withdrawn in view of the amendment. However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Walsh et al. (U.S. PGPub 2019/0317776) in view of Vaishnavi (U.S. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12 and 16-17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 16-17 depend from claims that have been canceled and therefore, claims 12 and 16-17 are improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-9, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (U.S. PGPub 2019/0317776) in view of Vaishnavi (U.S. PGPub 2020/0272670).

Regarding claims 1 and 13, Walsh teaches A system, comprising: an on-demand service instance creator;  (Walsh, see  figs. 2, 23, 26 and 28;; see abstract where LP architecture provides the capability to build and deploy a microservice instance for each course-recipient-user combination;  see paragraph 0083 where several virtual components such as, for example, one or several cloud computing components. In some embodiments, the content distribution network 100 can comprise a mixture of physical and cloud computing components; see paragraph 0165 where implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), 
a provisioning application platform, coupled to the tenant resource manager, including: a computer processor, and computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor cause the processor to: (Walsh, see  figs. 2, 23, 26 and 28;; see abstract where LP architecture provides the capability to build and deploy a microservice instance for each course-recipient-user combination;  see paragraph 0083 where several virtual components such as, for example, one or several cloud computing components. In some embodiments, the content distribution network 100 can comprise a mixture of physical and cloud computing components)
(i)    receive model integration content from an integration developer, associated with a first tenant, in connection with the cloud computing environment, wherein the model integration content is associated with an application to be executed for the first tenant, (Walsh, see figs. 23, 26 and 28; see paragraph 0274 where a content model is retrieved...the content model can be retrieved from the database, 1625 of the model building module 1040. The content model can be retrieved by the product builder 1030; see paragraph 0285 where an engagement delivery module 1020 or as an engagement delivery microservice 1020, can subscribe the recipient-users to a course and can build a logical microservice (recipient-user microservice, also referred to herein as a learner microservice) for each recipient-user and course combination. The recipient-user microservice instance created for that student and course can be the interaction point between the player device and the global architecture...; see paragraph 0083 where 
(ii)   determine at least one integration service associated with the received model integration content, (Walsh, see figs. 23, 26 and 28; see paragraph 0275 where After the content model has been retrieved, the process 2300 proceeds to block 2306 wherein one or several asset types are identified. In some embodiments, for example, the package-data asset can comprise one or several content-type package-data assets...; see paragraph 0303 where a content group for the requested content is identified and/or retrieved, and/or data for the content group is identified and/or retrieved...; see paragraph 0305 where After the capability requirements are identified, the process 900 proceeds block 914, wherein one or several microservice modules identified)
(iii)    automatically and dynamically arrange for the on-demand service instance creator to instantiate the at least one integration service in the cloud platform during a provisioning process in accordance with the tenant resource manager, and (Walsh, see figs. 23, 26 and 28;  see paragraph 0303 where a content group for the requested content is identified and/or retrieved, and/or data for the content group is identified and/or retrieved...; see paragraph 0305 where After the capability requirements are identified, the process 900 proceeds block 914, wherein one or several microservice modules identified; see paragraph 0307 where it is determined that there is an existing microservice, than the process 900 proceeds to block 920 wherein microservices launched. In some embodiments, the launch of the service can include the generation of 
(iv)    automatically subscribe the at least one integration service during the provisioning process. (Walsh, see figs. 23, 26 and 28;  see paragraph 0324 where After the user information has been received, the process 2600 proceeds to block 2604, wherein a local user microservice 2250-B is requested. In some embodiments, this request can be made by the user device 106 to the global architecture 810...; see paragraph 0327 where the local instance of the user microservice 2250, and specifically the local user microservice 2250-B is launched...; see paragraph 0328 where After the content request is been received, the process 2600 proceeds to block 2614 wherein content is selected and provided. The content can be selected and provided by one or both of the learning asset sequencer 2410 and the recommendation engine 2415. In some embodiments, the content, which can comprise one or several package-data assets can be selected by identifying the user's location in the knowledge graph...)
However, Walsh does not explicitly teach a tenant resource manager coupled between the cloud computing platform and the on- demand service instance creator; and a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment;
Vaishnavi teaches a tenant resource manager coupled between the cloud computing platform and the on- demand service instance creator; and a cloud computing platform associated with a microservice-based multi-tenant cloud computing 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Walsh and Vaishnavi to provide the technique of a tenant resource manager coupled between the cloud computing platform and the on- demand service instance creator and a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment of Vaishnavi in the system of Walsh in order to secure access to cloud-based applications, or applications located anywhere, regardless of from what device type or by what user type the applications are accessed (Vaishnavi, see paragraph 0003).

Regarding claim 5, Walsh-Vaishnavi teaches wherein the model integration content is received via a user interface design service and the at least one integration service is determined based on an integration artifact store. (Walsh, see figs. 23, 26 and 28;  see paragraph 0303 where it is determined if the microservice sub-database contains the query for microservice...a content group for the requested content is identified and/or retrieved, and/or data for the content group is identified and/or retrieved...; see paragraph 0328 where After the content request is been received, the process 2600 proceeds to block 2614 wherein content is selected and provided. The 

Regarding claim 6, Walsh-Vaishnavi teaches wherein the at least one integration service is further determined based on an on-demand service instance creator. (Walsh, see figs. 23, 26 and 28;  see paragraph 0324 where After the user information has been received, the process 2600 proceeds to block 2604, wherein a local user microservice 2250-B is requested. In some embodiments, this request can be made by the user device 106 to the global architecture 810...; see paragraph 0327 where the local instance of the user microservice 2250, and specifically the local user microservice 2250-B is launched...; see paragraph 0328 where After the content request is been received, the process 2600 proceeds to block 2614 wherein content is selected and provided. The content can be selected and provided by one or both of the learning asset sequencer 2410 and the recommendation engine 2415. In some embodiments, the content, which can comprise one or several package-data assets can be selected by identifying the user's location in the knowledge graph...)

Regarding claim 8, Walsh-Vaishnavi teaches wherein a cloud controller, coupled between the provisioning application platform and a cloud platform, automatically handles at least one subscription for the at least one integration service. (Walsh, see fig. 4; see paragraph 0143 where third parties external to the server 102 who want to 

Regarding claim 9, Walsh teaches A system, comprising: an on-demand service instance creator; (Walsh, see  figs. 2, 23, 26 and 28;; see abstract where LP architecture provides the capability to build and deploy a microservice instance for each course-recipient-user combination;  see paragraph 0083 where several virtual components such as, for example, one or several cloud computing components. In some embodiments, the content distribution network 100 can comprise a mixture of physical and cloud computing components)
a provisioning application platform, coupled to the tenant resource manager, including: a computer processor, and computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor cause the processor to: (Walsh, see figs. 23, 26 and 28; see abstract where LP architecture provides the capability to build and deploy a microservice instance for each course-recipient-user combination;  see paragraph 0083 where several virtual components such as, for example, one or several cloud computing components. In some embodiments, the content distribution network 100 can comprise a mixture of physical 
(i)    receive model integration content from an integration developer, associated with a first tenant, in connection with the cloud computing environment, wherein the model integration content is associated with an application to be executed for the first tenant, (Walsh, see figs. 23, 26 and 28; see paragraph 0274 where a content model is retrieved...the content model can be retrieved from the database, 1625 of the model building module 1040. The content model can be retrieved by the product builder 1030; see paragraph 0083 where several virtual components such as, for example, one or several cloud computing components. In some embodiments, the content distribution network 100 can comprise a mixture of physical and cloud computing components)
(ii)    determine at least one integration service to be consumed for the received model integration content, (Walsh, see figs. 23, 26 and 28; see paragraph 0275 where After the content model has been retrieved, the process 2300 proceeds to block 2306 wherein one or several asset types are identified. In some embodiments, for example, the package-data asset can comprise one or several content-type package-data assets...; see paragraph 0303 where a content group for the requested content is identified and/or retrieved, and/or data for the content group is identified and/or retrieved...; see paragraph 0305 where After the capability requirements are identified, the process 900 proceeds block 914, wherein one or several microservice modules identified)

(iv)    automatically subscribe the at least one integration service during the consumption process. (Walsh, see figs. 23, 26 and 28;  see paragraph 0324 where After the user information has been received, the process 2600 proceeds to block 2604, wherein a local user microservice 2250-B is requested. In some embodiments, this request can be made by the user device 106 to the global architecture 810...; see paragraph 0327 where the local instance of the user microservice 2250, and specifically the local user microservice 2250-B is launched...; see paragraph 0328 where After the content request is been received, the process 2600 proceeds to block 2614 wherein content is selected and provided. The content can be selected and provided by one or 
However, Walsh does not explicitly teach a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment; a tenant resource manager coupled between the cloud computing platform and the on- demand service instance creator; and  
Vaishnavi teaches a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment;  a tenant resource manager coupled between the cloud computing platform and the on- demand service instance creator; and  (Vaishnavi, see fig. 6 see cloud provisioning engine coupled between Application Integration and Microservices; see paragraphs 0025-0026 where  Identity Cloud Service (“IDCS”) that is a multi-tenant, cloud-scale, IAM platform. IDCS provides authentication, authorization, auditing, and federation....based on a multi-tenant, microservices architecture for designing, building, and delivering cloud-scale software services...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Walsh and Vaishnavi to provide the technique of a tenant resource manager coupled between the cloud computing platform and the on- demand service instance creator and a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment of Vaishnavi in the system of Walsh in order to secure access to cloud-based applications, or applications located anywhere, regardless of from what device type or by what user type the applications are accessed (Vaishnavi, see paragraph 0003).

Regarding claim 16, Walsh-Vaishnavi teaches wherein the provisioning process is associated with tenant resource manager. (Walsh, see figs. 23, 26 and 28; see paragraph 0255 where an asset manager 1405, a semantic enricher 1410, a resource manager 1415, a database 1425…; see paragraph 0273 where product manager 2010 can be responsible for managing the product 1820 related service)

Regarding claim 17, Walsh-Vaishnavi teaches wherein a cloud controller, coupled between the provisioning application platform and a cloud platform, automatically handles at least one subscription for the at least one integration service. (Walsh, see fig. 4; see paragraph 0143 where third parties external to the server 102 who want to subscribe to data streams. The server 102 or a third party can design as yet undefined APIs using the CC interface 338. The server 102 can also define authorization and authentication parameters using the CC interface 338 such as authentication, authorization, login, and/or data encryption...; see paragraph 0148 where processing subscribers are indicated by a connector to the messaging bus 412...; see paragraph 0150 where CDN 110 has internal processing subscribers 402-408 that process assigned data streams to perform functions within the server ...)

Regarding claim 18, Walsh teaches A computer-implemented method, comprising: receiving, at a provisioning application platform, model integration content from an integration developer, associated with a first tenant, (Walsh, see figs. 23, 26 and 28; see paragraph 0274 where a content model is retrieved...the content model can 
wherein the model integration content is associated with an application to be executed for the first tenant; (Walsh, see figs. 23, 26 and 28; see paragraph 0274 where a content model is retrieved...the content model can be retrieved from the database, 1625 of the model building module 1040. The content model can be retrieved by the product builder 1030; see paragraph 0285 where an engagement delivery module 1020 or as an engagement delivery microservice 1020, can subscribe the recipient-users to a course and can build a logical microservice (recipient-user microservice, also referred to herein as a learner microservice) for each recipient-user and course combination. The recipient-user microservice instance created for that student and course can be the interaction point between the player device and the global architecture...; see paragraph 0083 where several virtual components such as, for example, one or several cloud 
determining at least one integration service to be consumed for the received model integration content, (Walsh, see figs. 23, 26 and 28; see paragraph 0275 where After the content model has been retrieved, the process 2300 proceeds to block 2306 wherein one or several asset types are identified. In some embodiments, for example, the package-data asset can comprise one or several content-type package-data assets...; see paragraph 0303 where a content group for the requested content is identified and/or retrieved, and/or data for the content group is identified and/or retrieved...; see paragraph 0305 where After the capability requirements are identified, the process 900 proceeds block 914, wherein one or several microservice modules identified)
automatically and dynamically arranging for an on-demand service instance creator to instantiate, the at least one integration service in the cloud platform during a consumption process  (Walsh, see figs. 23, 26 and 28;  see paragraph 0303 where a content group for the requested content is identified and/or retrieved, and/or data for the content group is identified and/or retrieved...; see paragraph 0305 where After the capability requirements are identified, the process 900 proceeds block 914, wherein one or several microservice modules identified; see paragraph 0307 where it is determined that there is an existing microservice, than the process 900 proceeds to block 920 wherein microservices launched. In some embodiments, the launch of the service can include the generation of the graphical user interface associated with microservice, the transfer of data to the user device 106 and/or the supervisor device 110, and/or the 
automatically subscribing the at least one integration service during the consumption process. (Walsh, see figs. 23, 26 and 28;  see paragraph 0324 where After the user information has been received, the process 2600 proceeds to block 2604, wherein a local user microservice 2250-B is requested. In some embodiments, this request can be made by the user device 106 to the global architecture 810...; see paragraph 0327 where the local instance of the user microservice 2250, and specifically the local user microservice 2250-B is launched...; see paragraph 0328 where After the content request is been received, the process 2600 proceeds to block 2614 wherein content is selected and provided. The content can be selected and provided by one or both of the learning asset sequencer 2410 and the recommendation engine 2415. In some embodiments, the content, which can comprise one or several package-data assets can be selected by identifying the user's location in the knowledge graph...)
However, Walsh does not explicitly teach in connection with a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment,
wherein the at least one integration service to be consumed for the received model integration content is associated with another cloud computing environment;
in accordance with a tenant resource manager coupled between the cloud computing platform and the on-demand service instance creator; and
Vaishnavi teaches in connection with a cloud computing platform associated with a microservice-based multi-tenant cloud computing environment, (Vaishnavi, see fig. 6 
wherein the at least one integration service to be consumed for the received model integration content is associated with another cloud computing environment; (Vaishnavi, see fig. 6; see paragraph 0036 where  access to applications provided by different environments, e.g., enterprise cloud applications, partner cloud applications, third-party cloud applications, and customer applications...seamless user experience across various applications such as enterprise cloud applications 102, partner cloud applications 104, third-party cloud applications 110, and customer applications 112. Applications 102, 104, 110, 112 may be accessed through different channels,..)
in accordance with a tenant resource manager coupled between the cloud computing platform and the on-demand service instance creator; and (Vaishnavi, see fig. 6 see cloud provisioning engine coupled between Application Integration and Microservices; see paragraphs 0025-0026 where  Identity Cloud Service (“IDCS”) that is a multi-tenant, cloud-scale, IAM platform. IDCS provides authentication, authorization, auditing, and federation....based on a multi-tenant, microservices architecture for designing, building, and delivering cloud-scale software services...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Walsh and Vaishnavi to provide the technique of a cloud computing platform associated with a microservice-based multi-tenant cloud computing .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh-Vaishnavi in view of Shedigumme et al. (U.S. PGPub 2020/0293341).

Regarding claim 7, Walsh-Vaishnavi teaches all the features of claim 6. However, Walsh-Vaishnavi does not explicitly teach wherein the on-demand service instance creator includes a service identifier and service name contributors.
Shedigumme teaches wherein the on-demand service instance creator includes a service identifier and service name contributors. (Shedigumme, see paragraph 0013 where highlight the identifier in the user interface ...query including the highlighted text (service identifier) to an integration service of a backend system. The integration service can then identify the third-party service associated with the content query based on a comparison of the content query with predefined data...; see paragraph 0014 where email identifier associated with the author of the code...email identifier to the integration service of the backend system. The integration service can compare the email identifier 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Walsh-Vaishnavi and Shedigumme to provide the technique of the on-demand service instance creator includes a service identifier and service name contributors of Shedigumme in the system of Walsh-Vaishnavi in order to allow users to interact with and provide comments about services (Shedigumme, see paragraph 0001).

Regarding claim 12, Walsh-Vaishnavi teaches all the features of claim 9. However, Walsh-Vaishnavi does not explicitly teach wherein the at least one integration service is associated with at least one of: (i) another cloud computing environment, or (ii) an on-premises system of the first tenant.
Shedigumme teaches wherein the at least one integration service is associated with at least one of: (i) another cloud computing environment, or (ii) an on-premises system of the first tenant. (Shedigumme, see paragraph 0013 where the client application (on-premise system) can send a content query including the highlighted text to an integration service of a backend system. The integration service can then identify the third-party service associated with the content query based on a comparison of the content query with predefined data. In response to identifying the third-party service, the integration service can access the additional information and provide the information to the client application)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2457